                                                               United States District Court
                                                                 Southern District of Texas

                                                                    ENTERED
                  IN THE UNITED STATES DISTRICT COURT            February 21, 2020
                   FOR THE SOUTHERN DISTRICT OF TEXAS            David J. Bradley, Clerk
                            HOUSTON DIVISION
JON STEPHENS,                        §
                                     §
     Plaintiff,                      §
                                     §
v.                                   §         CIVIL ACTION NO. H-18-1878
                                     §
UNITED STATES OF AMERICA,            §
                                     §
     Defendant.                      §

                  ORDER ADOPTING MAGISTRATE JUDGE'S
                MEMORANDUM. RECOMMENDATION, AND ORDER

     Having reviewed de novo the Magistrate Judge's Memorandum,

Recommendation, and Order (Docket Entry No. 42) dated January 21,

2020, and the objections thereto, the court is of the opinion that
said Memorandum, Recommendation, and Order should be adopted by
this court.

     It is, therefore, ORDERED that the Memorandum, Recommendation,

and Order is hereby ADOPTED by this court.

     SIGNED this    216'-   day of February,              ouston, Texas.




                                                  SIM LAKE
                                    SENIOR UNITED STATES DISTRICT JUDGE
